COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Matthew Leachman

Appellate case number:    01-22-00232-CR, 01-22-00233-CR, 01-22-00234-CR

Trial court case number: 1756174, 1756176, 1756173

Trial court:              248th District Court of Harris County

        On March 25, 2022, Appellant Matthew Leachman filed notices of appeal of the trial
court’s denial of his applications for writ of habeas corpus in the above-referenced cause
numbers. On May 19, 2022, this Court abated the appeals and remanded them to the trial court
to allow the trial court to supplement the appellate record with (1) a certification of Appellant’s
right to appeal the denial of his writs of habeas corpus, (2) briefs Appellant filed in support of
his habeas applications, and (3) the transcript from a September 3, 2021 hearing referenced in
Appellant’s habeas applications. The trial court clerk has since supplemented the appellate
record to include the requested materials. We thus lift the abatement and order that the
appeals be reinstated and returned to this Court’s active docket.

        Texas Rule of Appellate Procedure 31.1, applicable to appeals from a judgment or order
in a habeas corpus proceeding, provides that when an appellate court receives the record, it may
set the time for filing briefs. See TEX. R. APP. P. 31.1. Pursuant to Rule 31.1, we order
Appellant to file a brief within 30 days of the date of this order. The State’s brief will be due 30
days from the date Appellant files his brief.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: July 7, 2022